United States Court of Appeals
                     For the First Circuit


No. 01-2056

                        JAMES LATTIMORE,

                      Petitioner, Appellee,

                               v.

                          LARRY DUBOIS,

                     Respondent, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on November 14, 2002, is
amended as follows:

     P. 3, line 2 from end of page: Change "724" to "723".
     P. 8, line 1: Change "discreet" to "discrete".
     P. 9, line 2 of quote: Insert "the" before "deliberated".
     P. 9, line 1 of text: Change "427-28" to "728".
     P. 12, line 8: Change "2441" to "2444".
     P. 13, line 4 from end of page: Change "2d," to "2d".
     P. 15, n.5: delete last sentence.
     P. 20, n.7: line 4 from end: Change "466 U.S. at 694 and
Strickland" to "466 U.S. 668, 694 (1983) and Strickler".
     P. 23, n.10: delete "," after "initiative".